Citation Nr: 1644468	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed sensorineural right ear hearing loss for VA compensation purposes.

2.  The Veteran was exposed to acoustic trauma during active service.

3.  The evidence is in equipoise as to whether the Veteran's right ear hearing loss is related to the in-service acoustic trauma. 


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability are met. 
38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for right ear hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Right Ear Hearing Loss

The Veteran contends that his currently diagnosed sensorineural right ear hearing loss is due to noise exposure during service.  Specifically, the Veteran has stated that his hearing loss is due to noise exposure from aircraft noise while serving on the flightline.

Turning to the evidence in this case, a current right ear hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 
38 C.F.R. § 3.385 (2015) (see December 2010 VA examination report).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, the Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during service; as such, an in-service injury is demonstrated.  See 38 U.S.C.A. § 1154 (b) (West 2014); Shedden, 381 F.3d at 1167.  Notably, the Veteran has already been granted service connection for tinnitus and left ear hearing loss based on the in-service noise exposure.

The evidence includes May 1968 report of medical examination, conducted at service entrance, where the Veteran's auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 5, 5, 35, and 40 respectively in the right ear.  

Although it appears that the Veteran may have had a pre-existing right ear disability prior to service entrance, in an initial flying class III report of medical examination, conducted in October 1970, the Veteran's auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 0, 0, 0, 0, and 0 respectively in the right ear.  This represents normal hearing acuity.

Further, in the March 1972 report of medical examination, conducted at service separation, the Veteran's auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 0, 0, 5, 15, and 20 respectively in the right ear.  

In a December 2010 VA examination, the examiner opined that the Veteran's
left ear hearing loss and tinnitus began as a result of military noise exposure.  Regarding the right ear, the examiner noted that she could not resolve the issue without resorting to mere speculation.  In this regard, the examiner noted that pre-service right ear hearing loss was shown at enlistment; however, later audio results showed "very inconsistent results," with separation audio testing showing hearing loss in the left ear, but not the right.  According to the examiner, it was possible that the ears were reversed on the separation audio examination, since the left ear hearing loss was very similar to the previous right hear hearing loss.  

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's right ear hearing loss is related to the in-service noise exposure.  Although the service entrance examination report showed a hearing loss disability in the right ear, the following October 1970 and March 1972 hearing examinations indicated normal hearing acuity in the right ear.  Further, as noted by the December 2010 VA examiner, it is possible that the Veteran's ears were reversed during the examinations (either at service entrance or at service separation).  As such, the Board finds that, given the inconsistencies in service treatment records, and the indication that the Veteran's right ear hearing loss may have been noted in error at service entrance, the Board finds that the presumption of soundness applies with respect to the Veteran's right ear.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).

Next, the Veteran's lay statements as to the onset of tinnitus and his hearing loss and the in-service noise exposure have been accepted as credible in connection with the grant of service connection for tinnitus and left ear hearing loss, and the Board accepts those statements as credible as related to right ear hearing loss as well.  The Veteran, as a lay person, is competent to state that he experienced decreased hearing.  

Moreover, the record reflects that the Veteran has a measured hearing loss disability in the right ear for VA purposes under 38 C.F.R. § 3.385, and, given his military occupational specialty, was exposed to very loud noise in service.  Also, the medical evidence, and specifically the December 2010 VA examination report, reflects that the Veteran's hearing loss and tinnitus "began as a result of military noise exposure."  

For these reasons, the Board finds that the evidence as to whether the Veteran has right ear hearing loss as a result of in-service noise exposure to be in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that he has a current right ear hearing loss disability as the result of service.  Thus, service connection for right ear hearing loss must be granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


